DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-7, 9-10, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Venturi (US 9358327 B1) in view of Harvey et al. (US 20100261242 A1), hereinafter referred to as “Harvey”.
Regarding claim 1, Venturi teaches a tissue processing apparatus (canister for filtering fat, see Figures 1-4) comprising: 
a container (20) forming a closed volume with a bottom surface (bottom surface of container (20), see Figure 1); 
a first opening (tissue retrieval port (36)) on said container to receive a harvested fat (port (36) is operatively coupled to a harvesting device (300) to receive adipose tissue, see Figure 1); 
a filter (filtering mesh (62)), and 
a second opening (tissue harvesting port (24) allows for the most efficient removal of the filtered pure fat and the aqueous fluid component of the fatty liposuction aspirate, see Col. 6 lines 21-25) on said container to access said harvested fat filtered by said filter (tissue harvesting port (24) is located on container (20), see Figure 2), 
said harvested fat received from said first opening such that when said harvested fat (fatty liposuction aspirate will travel through the fat harvesting tube and is directed through the tissue retrieval port (36) and fall into the fluid bath or onto the filtering mesh (62) in the upper vacuum chamber (40), see Col. 6 lines 59-63) moves on a surface of said filter (tissue falls onto the filtering mesh (62), see Col. 6 lines 59-63), the surface (filtering mesh (62)) prevents fibers in said harvested fat to pass through said filter, thereby filtering said harvested fat (the perforations in the filtering mesh (62) are sized to allow fluids such as oils, free lipids, etc. and are sized to restrict the passage of adipose tissue, see Col. 4 lines 54-67)). 
However, Venturi does not explicitly disclose a filter including a plurality of elongated protrusion on a surface of said filter, wherein said surface of said filter forms an inclination with said bottom surface of said container and said plurality of elongated protrusion are structured at an angle on said surface of said filter for filtering said harvested fat. 
Harvey teaches a static solid state bioreactor (see Figure 1) comprising a vessel (10) having an upper end (14) wherein the biomass enters and a lower end (12) wherein the biomass is filtered by a filter (lower end (12) having openings (18), see Figure 8) including a plurality of elongated protrusions on a surface of said filter (manifold (17) may be affixed to the lateral wall of the lower end (12) of vessel (10), see Figure 8), wherein said surface of said filter forms an inclination with said bottom surface of said container (the filter is formed at angle of the bottom of vessel (10), see Figure 1) and said plurality of elongated protrusions are structured at an angle on said surface of said filter for filtering said harvested fat (manifold (17) are structured at an angle from the surface of lower end (12), see Figure 8), and said elongated protrusions prevents fiber in said harvest fat to pass through the filter (manifold (17) contains screen (19) that prevents biomass from entering from openings (18), see Paragraph [0119]-[0121]).
Venturi and Harvey are analogous art because both deal with collecting and filtering biomass material via a filter. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the filter of Venturi and replace it with the conical lower end filter, as taught by Harvey. Harvey teaches one advantage of the conically shaped lower end is that it facilitates the natural progression of biomass towards the biomass opening at the apex of the conically shaped lower end (see Paragraph [0116]).
Regarding claim 2, Venturi and Harvey teaches all of the limitations as discussed above in claim 1 and Harvey further teaches wherein said plurality of elongated protrusion is perpendicular to said surface of said filter (manifold (17) protrudes perpendicularly to the surface of lower end (12), see Figure 8).
Regarding claim 3, Venturi and Harvey teaches all of the limitations as discussed above in claim 2 and Harvey further teaches wherein plurality of said elongated protrusion includes a passageway for allowing flow of said harvested fat through said elongated protrusions and blocking fibers (manifold (17) includes ports (22 and 23) that is preferably large in proportion to the gap between the wires of the screen to prevent any biomass that passes through the screen (19) from obstructing the flow of gas or liquid; In addition, a gap should be left between the screen and the ports to allow biomass that is too small to be blocked by the screen, to pass through and not clog the screen and cut off gas and liquid flow, see Paragraph [0125]).
Regarding claim 4, Venturi and Harvey teaches all of the limitations as discussed above in claim 1 and Harvey further teaches wherein said surface includes plurality of openings for filtering fluids from said harvested fat in said filter (lower end (12) has a plurality of openings for biomass to filter the biomass (18), see Figure 8).
Regarding claim 5, Venturi and Harvey teaches all of the limitations as discussed above in claim 4 and Harvey further teaches wherein said plurality of openings structure to form a passage through said filter, said passage drains fluid from said harvested fat to said bottom surface by facing said bottom surface at an acute angle (openings (18) is formed with manifold (17) has ports (22 and 23) that allows drainage of fluids from the biomass, see Figure 8) (see Paragraph [0125]) (manifold (17) is formed at an acute angle relative to the bottom surface of vessel (10), see Figure 8).
Regarding claim 6, Venturi and Harvey teaches all of the limitations as discussed above in claim 1 and Venturi further teaches wherein said container includes a third opening (fluid evacuation port (22)) to remove fluids from said bottom surface of said container (remaining aqueous fluid component can be separately aspirated from the canister (20) through the fluid evacuation port (22), see Col. 3 lines 46-50) (see Figure 2).
Regarding claim 7, Venturi and Harvey teaches all of the limitations as discussed above in claim 1 and Venturi further teaches wherein said filter is shaped to an inner surface of said container dividing said closed volume into two parts (filter (62) is connected to inner surface of container (20) and divides the container into the upper vacuum chamber (52) and lower vacuum chamber (54), see Figure 3). However, Venturi does not explicitly disclose wherein said filter is circumferentially connected to an inner surface of the container. 
Harvey teaches wherein said filter is circumferentially connected (lower end (12) having openings (18) is shaped in a conical shape circumferentially connected to the inner surface of the vessel (10), see Figure 1). 
Venturi and Harvey are analogous art because both deal with collecting and filtering biomass material via a filter. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the filter of Venturi and replace it with the conical lower end filter of Harvey. Harvey teaches one advantage of the conically shaped lower end is that it facilitates the natural progression of biomass towards the biomass opening at the apex of the conically shaped lower end (see Paragraph [0116]).
Regarding claim 9, Venturi and Harvey teaches all of the limitations as discussed above in claim 1 and Venturi further teaches wherein said container includes a first transparent screen (markings located in the upper vacuum chamber (52)) to monitor volume of said harvested fat filtered in said container (markings, as shown below, measured the volume of harvested fat, see Figure 1).
Regarding claim 10, Venturi and Harvey teaches all of the limitations as discussed above in claim 1 and Venturi further teaches wherein said container includes a second transparent screen (markings located in the lower vacuum chamber (54), see Figure 1) to monitor volume of fluid in said container (markings located in lower vacuum chamber (54), measured the volume of harvested fluid within container (20), see Figure 1).
Regarding claim 16, Venturi teaches a method for processing tissue (method of separating pure fat from a fatty liposuction aspirate, see Abstract) in a tissue processing apparatus (canister for filtering fat, see Figures 1-4) including the steps of: receiving a harvested fat from a first opening (36) on a container forming a closed volume with a bottom surface (tissue separating device (100) comprising a container (20) having a bottom surface receives fatty liposuction aspirate from harvesting device (300) and is directed through the tissue retrieval port (36), see Col. 6 lines 59-63) (see Figure 1); Filtering said harvested fat by a filter (mesh (62)) such that when said harvested fat received from said first opening, said harvested fat moves on said surface (fatty liposuction aspirate will travel through the fat harvesting tube and is directed through the tissue retrieval port (36) and fall into the fluid bath or onto the filtering mesh (62) in the upper vacuum chamber (40), see Col. 6 lines 59-63) and, said mesh (62) prevents fibers in said harvested fat to passing through said filter (the perforations in the filtering mesh (62) are sized to allow fluids such as oils, free lipids, etc. and are sized to restrict the passage of adipose tissue, see Col. 4 lines 54-67); and accessing said harvested fat after filtration from a second opening on said container (tissue harvesting port (24) allow the most efficient removal of the filtered pure fat and the aqueous fluid component of the fatty liposuction aspirate, see Col. 6 lines 21-25). However, Venturi does not explicitly disclose a filter including a plurality of elongated protrusion structured at an angle on a surface of said filter forming an inclination with said bottom surface and, said elongated protrusion prevents fibers in said harvested fat to passing through said filter. 
Harvey teaches a static solid state bioreactor (see Figure 1) comprising a vessel (10) having an upper end (14) wherein the biomass enters and a lower end (12) wherein the biomass is filtered by a filter (lower end (12) having openings (18), see Figure 8)  including a plurality of elongated protrusion structured at an angle on a surface of said filter forming an inclination with said bottom surface (manifold (17) may be affixed at an angle to the lateral wall of the lower end (12) of vessel (10), see Figure 8), and said elongated protrusions (17) prevents fibers in said harvested fat to pass through said filter (manifold (17) also contains screen (19) that prevents biomass from entering from the openings (18), see Paragraph [0119]-[0121]).
Venturi and Harvey are analogous art because both deal with collecting and filtering biomass material via a filter. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the filter of Venturi and replace it with the conical lower end filter of Harvey. Harvey teaches one advantage of the conically shaped lower end is that it facilitates the natural progression of biomass towards the biomass opening at the apex of the conically shaped lower end (see Paragraph [0116]).
Regarding claim 17, Venturi and Harvey teaches all of the limitations as discussed above in claim 16 and Harvey further teaches including filtering of said harvested fat by said elongated protrusions perpendicular to said surface of said filter (manifold (17) protrudes perpendicularly to the surface of lower end (12), see Figure 8).
Regarding claim 18, Venturi and Harvey teaches all of the limitations as discussed above in claim 17 and Harvey further teaches including filtering of said harvested fat by said elongated protrusion including a passageway for allowing flow of said harvested fat through said elongated protrusion and blocking fibers (manifold (17) includes ports (22 and 23) that is preferably large in proportion to the gap between the wires of the screen to prevent any biomass that passes through the screen (19) from obstructing the flow of gas or liquid; In addition, a gap should be left between the screen and the ports to allow biomass that is too small to be blocked by the screen, to pass through and not clog the screen and cut off gas and liquid flow, see Paragraph [0125]).
Regarding claim 19, Venturi and Harvey teaches all of the limitations as discussed above in claim 16 and Venturi further teaches including accessing said harvested fat from said second opening (accessing pure fate via tissue retrieval port (36)) after monitoring volume of said harvested fat filtered by said filter on a first transparent screen on said container (monitoring the markings located in the upper vacuum chamber (52), see Figure 1).
Regarding claim 20, Venturi and Harvey teaches all of the limitations as discussed above in claim 4 and Harvey further teaches including filtering of said harvested fat by said filter including plurality of openings (lower end (12) that has a plurality of openings for biomass to filter the biomass (18), see Figure 8) that structured to form a passage for draining fluids from said harvested fat to said bottom surface by facing said bottom surface at an acute angle (openings (18) is formed with manifold (17) has ports (22 and 23) that allows drainage of fluids from the biomass, see Figure 8) (see Paragraph [0125]) (manifold (17) are formed at an acute angle relative to the bottom surface of vessel (10), see Figure 8).
Regarding claim 21, Venturi and Harvey teaches all of the limitations as discussed above in claim 19 and Venturi further teaches including filtering of said harvested fat by said filter including removing fluids from said harvested fat on said bottom surface by a third opening (22) on said container (remaining aqueous fluid component can be separately aspirated from the canister (20) through the fluid evacuation port (22), see Col. 3 lines 46-50) (see Figure 2).
Regarding claim 22, Venturi and Harvey teaches all of the limitations as discussed above in claim 19 and Venturi further teaches including removing drained fluids from said third opening after monitoring volume of fluid on a second transparent screen on said container (markings located in the lower vacuum chamber (54), as shown below, measure the volume of harvested fluid within container (20), see Figure 1 ) (this allows for the user to monitor the amount of fluid collected and drain the container accordingly).
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Venturi and Harvey, as applied to claim 1 above, and further in view of Park et al. (US 9278165 B2), hereinafter referred to as “Park”.
Regarding claim 8, Venturi and Harvey teaches all of the limitations as discussed above in claim 1. However, modified Venturi does not explicitly disclose wherein said container includes a base with at least two legs for supporting said container.  
Park teaches a device for harvesting and processing tissue (see Figures 1-5) comprising a device (10) and container (20), wherein said container (20) includes a base with at least two legs for supporting said container (base of container (20) is supported by legs (100), see Figure 3).
Modified Venturi and Park are analogous art because both deal with a biomass collection and processing system. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the container of Modified Venturi and further include at least two legs for supporting the container, as taught by Park. Park teaches the device is configured such that it is elevated from the ground or working surface and devices provide a single container to aseptically collect, clean, concentrate, and/or transfer tissues (see Col. 2 lines 35-37).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kimsey II (US 9322748 B1) teaches a tissue processing apparatus (see Abstract) comprising: a container forming a closed volume with a bottom surface (canister (180)) a first opening on said container to receive a harvested fat (port (70) receives suctioned fat); a filter (funnel (50)); and a second opening (spout (80)) on said container to access said harvested fat filtered by said filter (spout (80) is a tissue retrieval port), wherein said surface of said filter forms an inclination with said bottom surface of said container (funnel (50) is angled at an incline with respect to the bottom of canister (180), see Figure 3). However, Kimsey II fails to teach a filter including a plurality of elongated protrusion on a surface of said filter and said plurality of elongated protrusion are structured at an angle on said surface of said filter for filtering said harvested fat received from said first opening such that when said harvested fat, moves on said surface of said filter, said elongated protrusion prevents fibers in said harvested fat to pass through said filter, thereby filtering said harvested fat.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (8/26/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        28 August 2022